DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 6/10/2022 has been entered.
3.  	Claims 1, 12, and 20 have been amended. Claims 1-20 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 1-6, 8, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, Shinji (US 2011/0300931 A1) in view of Averbuch, Dorian (US 2012/0105436 A1) in view of Erdal, Abdullah Celik (US 2015/0112749 A1) and further in view of Ikematsu et al. (US 2009/0011808 A1).
	As in independent Claim 1, Kitahara teaches a viewing angle adjustment method, applied to a terminal comprising a memory and a processor in communication with the memory (fig. 1, par. 109, a game apparatus 10 (hereinafter apparatus) comprises a memory and a processor (e.g., a CPU 311) in communication with the memory; further see pars. 110-112), comprising: 
 	detecting, by the terminal, by using a sensor in the terminal (at least pars. 15, 115, 196, a sensor (e.g., a gyro sensor, an acceleration sensor)), that the terminal changes from a first position to a second position, the terminal displaying a first image in a virtual scene at a first viewing angle when the terminal is at the first position, and the first image displaying an object targeting identifier (figs. 14-16, 17-18, at least pars. 175-177, for example, in figs. 15(a)-(c), the apparatus can be tilted/rotated in the left-rightward and up-downward directions. The apparatus displays an image (e.g., first image) at a first viewing angle when the apparatus is at a first position as shown in fig. 15(a), and the first image displays a cursor (cross mark); further see pars. 187-188 and 190-192); 
 	determining, by the terminal, a second viewing angle according to the first position, the second position, and the first viewing angle, a second variation quantity from the first viewing angle to the second viewing angle corresponding to a first variation quantity from the first position to the second position (figs. 14-16, at least pars. 175-176, 180-182, the apparatus can determine a second viewing angle by tilting/rotating the device with an angular rate and acceleration. The apparatus can be tilted from the first position to a second position in the leftward direction as shown in 15(b); further see pars. 187-188 and 190-192); and 
 	displaying, by the terminal, a second image in the virtual scene at the second viewing angle when the terminal is located at the second position, the second image also displaying the object targeting identifier (figs. 14-16, 17-18, at least pars. 175-176, in figs. 15(b)-(c), the apparatus displays an image (e.g., second image) at the second viewing angle when the apparatus is tilted in the leftward direction as shown in fig. 15(b), and the second image displays the cursor; further see pars. 187-188 and 190-192).
Kitahara does not appear to explicitly teach receiving, by the terminal, a locking instruction for locking the second viewing angle when the terminal moves to a third position, wherein the sensor in the terminal stops detecting position change of the terminal in response to the locking instruction.  
	However, in the same field of the invention, Averbuch teaches receiving, by the terminal, a locking instruction for locking the second viewing angle when the terminal moves to a third position, wherein the sensor in the terminal stops detecting position change of the terminal in response to the locking instruction (see at least figs. 2-6, pars. 43-44, with a selection of a lock icon 40, an image 30 remains still when a device 20 is tilted. Similarly, with a selection of an unlock icon 40, the image 30 changes constantly as the device 20 is tilted).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch to display the image in the fixed location of the display screen when the device is tilted so that the user may view the same position or angle of the view/image even after changing the position of the device. The motivation or suggestion would be to provide a way to lock a view’s angle/position so that the position change of the device can not affect the view’s angle.
 	Kitahara and Averbuch do not teach control button being pressed, receiving, by the terminal, an interaction instruction for interacting with the teammate object by exchanging instant communications message; and in response to the object targeting identifier coinciding with an enemy object and the control button being pressed, receiving, by the terminal, a shooting instruction for shooting the enemy object.  
 	However, Erdal teaches control button being pressed, receiving, by the terminal, an interaction instruction for interacting with the teammate object by exchanging instant communications message ( par. 129,  when a cursor is positioned over a participant displayed in window 1821 and a button 1834 is clicked, a chat session can be initiated with the participant).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant by moving the cursor over the participant and the clicking the button taught by Erdal so that the user may communicate with the participant when viewing the same position or angle of the view/image even after changing the position of the device. The motivation or suggestion would be to provide a way to initiate a chat session for the user’s convenience.
 	Kitahara, Averbuch, and Erdal do not teach in response to the object targeting identifier coinciding with an enemy object and the control button being pressed, receiving, by the terminal, a shooting instruction for shooting the enemy object.  
 	However, Ikematsu teaches in response to the object targeting identifier coinciding with an enemy object and the control button being pressed, receiving, by the terminal, a shooting instruction for shooting the enemy object (fig. 10, pars. 121-122,       a shooting operation can be performed when a  button 72i is pressed with an aiming cursor 101 aligned with an enemy object 102).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant by moving the cursor over the participant and the clicking the button taught by Erdal with the performing of the shooting operation when the button is pressed with the aiming cursor aligned with the enemy object taught by Ikematsu so that the user may perform the shooting operation when viewing the same position or angle of the view/image even after changing the position of the device. The motivation or suggestion would be to provide a way to shoot the enemy with the aiming cursor aligned with the enemy object for the user’s convenience.

 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch to display the image in the fixed location of the display screen when the device is tilted so that the user may view the same position or angle of the view/image even after changing the position of the device. The motivation or suggestion would be to provide a way to lock a view’s angle/position so that the position change of the device can not affect the view’s angle.

 	As in Claim 2, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 1. Kitahara-Averbuch-Erdal-Ikematsu further teaches that the first position and the second position are spatial positions measured by the sensor in the terminal configured to be a spatial location sensor, or angular positions measured by the sensor in the terminal configured to be a gyro (Kitahara, at least pars. 15, 115, 196, the positions or angular positions (e.g., the first position and the second position) are spatial positions measured by the sensor (e.g., gyro sensor)).

	As in Claim 3, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 1. Kitahara-Averbuch-Erdal-Ikematsu further teaches that after the displaying, by the terminal, a second image in the virtual scene at the second viewing angle when the terminal is located at the second position (Kitahara, figs. 14-16, 17-18, at least pars. 175-176; further see pars. 187-188 and 190-192), the method further comprises: 
 	acquiring, by the terminal, an operation instruction for performing an operation on a targeted object in the virtual scene when a display position of the object targeting identifier in the second image coincides with a display position of the targeted object (Kitahara, see at least figs. 17F-17H, pars. 188-189, a target object (e.g., the puzzle piece) can be switched when the cursor is displayed on the target object; further see pars. 187-188 and 190-192).  

 	As in Claim 4, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 1. Kitahara-Averbuch-Erdal-Ikematsu further teaches that detecting, by using a sensor in the terminal (at least pars. 15, 115, 196), that the terminal changes from a first position to a second position further comprises (Kitahara, figs. 14-16, 17-18, at least pars. 175-176; further see pars. 187-188 and 190-192):  
 	acquiring, by the terminal, a control instruction generated by performing a control operation on a control region on the terminal, wherein the control instruction is used for controlling a target object in the virtual scene to perform an action (Kitahara, see at least figs. 17F-17H, pars. 188-189, a target object (e.g., a puzzle piece) can be switched; further see pars. 187-188 and 190-192); and 
 	controlling, by the terminal in response to the control instruction, the target object to perform at least one of controlling the target object to perform a movement action or controlling the target 18PCT333/US35object to perform an action on a displayed targeted object (Kitahara, see at least figs. 17F-17H, pars. 188-189, the target object (e.g., the puzzle piece) can be switched; further see pars. 187-188 and 190-192).  

 	As in Claim 5, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 1. Kitahara-Averbuch-Erdal-Ikematsu further teaches that the determining, by the terminal, a second viewing angle according to the first position, the second position, and the first viewing angle comprises: 
 	acquiring, by the terminal, a first variation quantity from the first position to the second position (Kitahara, fig. 16, pars. 180-182, a tilt angle of the camera/device can be calculated; further see figs. 15-16, 17-18, at least pars. 175-176, 187-188 and 190-192); 
 	acquiring, by the terminal, a second variation quantity according to the first variation quantity (Kitahara, fig. 16, pars. 180-182, a ratio of the tilting angle can be calculated; further see figs. 15-16, 17-18, at least pars. 175-176, 187-188 and 190-192); and 
 	controlling, by the terminal, the first viewing angle to be changed to the second viewing angle according to the second variation quantity (Kitahara, see figs. 14-16, at least pars. 180-182, 175-176, based on the calculated ratio of the tilting angle of the device, the first image at the first viewing angle can be changed to the second viewing angle; further see pars. 187-188 and 190-192).

 	As in Claim 6, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 5. Kitahara-Averbuch-Erdal-Ikematsu further teaches that the sensor in the terminal is configured to be a gyro, and the first variation quantity is an angle variation quantity detected by the gyro (Kitahara, at least pars. 15, 115, 196).

 	As in Claim 8, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 5. Kitahara-Averbuch-Erdal-Ikematsu further teaches that the acquiring, by the terminal, the second variation quantity according to the first variation quantity comprises: 
acquiring, by the terminal, a viewing angle adjustment sensitivity (Kitahara, fig. 16, pars. 180-182; further see pars. 148-150); and 
acquiring, by the terminal, the second variation quantity according to the first variation quantity and the viewing angle adjustment sensitivity (Kitahara, fig. 16, pars. 180-182; further see pars. 148-150).

	Claims 12 and 20 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 2 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claim 15 is substantially similar to Claim 4 and rejected under the same rationale.

 	Claim 16 is substantially similar to Claim 5 and rejected under the same rationale.

 	Claim 17 is substantially similar to Claim 6 and rejected under the same rationale.

  	Claim 19 is substantially similar to Claim 8 and rejected under the same rationale.



5. 	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, Shinji (US 2011/0300931 A1) in view of Averbuch, Dorian (US 2012/0105436 A1) in view of Erdal, Abdullah Celik (US 2015/0112749 A1) in view of Ikematsu et al. (US 2009/0011808 A1) and further in view of Lee et al. (US 2014/0125594 A1).
 	As in Claim 7, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 5. Kitahara-Averbuch-Erdal-Ikematsu does not teach that the sensor in the terminal is configured to be a spatial location sensor, and the first variation quantity is a distance variation quantity detected by the spatial location sensor.
	However, in the same field of the invention, Lee teaches that the sensor in the terminal is configured to be a spatial location sensor, and the first variation quantity is a distance variation quantity detected by the spatial location sensor (at least par. 66 a motion sensor can detect/determine a moving amount of a device and calculate a movement distance).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant taught by Erdal with the performing of the shooting operation with the aiming cursor aligned with the enemy object taught by Ikematsu with the detecting of the movement distance using the sensor taught by Lee to detect/calculate the movement distance using the sensor when the device detects the movement of the device for adjusting viewing angle of the image.  The motivation or suggestion would be to comprise a sensor to detect/calculate movement distances so that the device can accurately present/move the image corresponding to the calculated movement distance on the display.

	Claim 18 is substantially similar to Claim 7 and rejected under the same rationale.


6. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, Shinji (US 2011/0300931 A1) in view of Averbuch, Dorian (US 2012/0105436 A1) in view of Erdal, Abdullah Celik (US 2015/0112749 A1) in view of Ikematsu et al. (US 2009/0011808 A1) in view of Hara, Shinya (US 2017/0054913 A1) and further in view of Matsuki et al. (US 2014/0300569 A1).
 	As in Claim 9, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 8. Kitahara-Averbuch-Erdal-Ikematsu does not teach that the acquiring, by the terminal, a viewing angle adjustment sensitivity comprises: detecting, by the terminal, a press instruction generated by performing a press operation on a region on the terminal; determining, by the terminal, the viewing angle adjustment sensitivity as a first sensitivity when the press instruction is detected; and determining, by the terminal, the viewing angle adjustment sensitivity as a second sensitivity when the press instruction is not detected, wherein the first sensitivity is less than the second sensitivity.  
 	However, in the same field of the invention, Hara teaches that the acquiring, by the terminal, a viewing angle adjustment sensitivity comprises: 
 	detecting, by the terminal, a press instruction generated by performing a press operation on a region on the terminal (figs. 2, pars. 31,  43, a device (e.g., camera 10) can detect a user input (e.g., pressing a button on the device)); 
 	determining, by the terminal, the viewing angle adjustment sensitivity as a first sensitivity when the press instruction is detected (figs. 2, pars. 31,  43, with a selection of a zoom-in button 54 or zoom-out button 55, a viewing angle of an image can be determined); and 
 	determining, by the terminal, the viewing angle adjustment sensitivity as a second sensitivity, wherein the first sensitivity is less than the second sensitivity (figs. 2, pars. 31,  43, with the selection of the zoom-in button 54 or zoom-out button 55, the viewing angle of the image can be determined/changed. For example, an initial enlargement ratio is set to be 2.0 times, and each time the user presses the zoom-in button, it can be updated with 0.5 times increment, thus the initial enlargement ratio 2.0 times is less than the 2.5 times, 3.0 times or the like).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant taught by Erdal with the performing of the shooting operation with the aiming cursor aligned with the enemy object taught by Ikematsu with the controlling of the viewing angle of the image with the zooming operation taught by Hara to control the viewing angle of the image with the zooming operation when the device detects the movement of the device for adjusting viewing angle of the image.  The motivation or suggestion would be to a way to adjust viewing angle with the zooming operation by pressing the button so that a user can easily adjust the level of the zooming with the button.
 	Kitahara-Averbuch and Hara do not appear to explicitly teaches that the viewing angle adjustment sensitivity as a second sensitivity is determined when the press instruction is not detected.
 	However, in the same field of the invention, Matsuki teaches that the viewing angle adjustment sensitivity as a second sensitivity is determined when the press instruction is not detected (pars. 80, 106, when a user moves a finger which had been touch to a display screen for image enlargement, away from the finger touch position, the enlarged zoom target is reduced back to the original or before-enlargement zoom target).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant taught by Erdal with the performing of the shooting operation with the aiming cursor aligned with the enemy object taught by Ikematsu with the controlling of the viewing angle of the image with the zooming operation taught by Hara with the reducing of the enlarged zoom target into the original size when the press instruction is not detected taught by Matsuki to reduce the enlarged zoom target into the original size when the press instruction is not detected such that the viewing angle of the image can be controlled with the user input or without user input. The motivation or suggestion would be to a way to adjust viewing angle with the zooming operation by pressing the button or without pressing the button so that a user can easily manipulate the level of image-zooming control.


7. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, Shinji (US 2011/0300931 A1) in view of Averbuch, Dorian (US 2012/0105436 A1) in view of Erdal, Abdullah Celik (US 2015/0112749 A1) in view of Ikematsu et al. (US 2009/0011808 A1) and further in view of Kankainen, Mikko (US 2011/0141141 A1).
 	As in Claim 10, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 8. Kitahara-Averbuch-Erdal-Ikematsu does not teach that the acquiring, by the terminal, a viewing angle 18PCT333/US36adjustment sensitivity comprises: acquiring, by the terminal, a display mode of the terminal; determining, by the terminal, the viewing angle adjustment sensitivity as a third sensitivity when the display mode is a panorama mode; and determining, by the terminal, the viewing angle adjustment sensitivity as a fourth sensitivity when the display mode is a local mode, wherein the third sensitivity is different from the fourth sensitivity.  
 	However, in the same field of the invention, Kankainen teaches that the acquiring, by the terminal, a viewing angle 18PCT333/US36adjustment sensitivity comprises: 
 	acquiring, by the terminal, a display mode of the terminal (figs. 6A-6H, pars. 35, 74-78, a system (or a mobile terminal) can detect/determine a display mode of the mobile terminal); 
 	determining, by the terminal, the viewing angle adjustment sensitivity as a third sensitivity when the display mode is a panorama mode (figs. 6A-6H, pars. 35, 74-78, with a selection of a switch icon, a viewing angle of an image can be changed/switched to a live mode when  the display mode is a panorama mode); 
and 
 	determining, by the terminal, the viewing angle adjustment sensitivity as a fourth sensitivity when the display mode is a local mode, wherein the third sensitivity is different from the fourth sensitivity (figs. 6A-6H, pars. 35, 74-78, with a selection of the switch icon (or an icon), the viewing angle of the image can be /switched to a panorama mode when  the display mode is the panorama mode).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant taught by Erdal with the performing of the shooting operation with the aiming cursor aligned with the enemy object taught by Ikematsu with the switching of the viewing angle of the image between the panorama mode and the live mode with the selection of the button taught by Kankainen to switch the viewing angle of the image between the panorama mode and the live mode with the selection of the button when the device detects the movement of the device for adjusting viewing angle of the image.  The motivation or suggestion would be to provide a way to easily switch the viewing angle of the image between the panorama mode and the live mode with selection of a button (icon) so that a  user can easily and quickly navigate to locations of the image.


8. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, Shinji (US 2011/0300931 A1) in view of Averbuch, Dorian (US 2012/0105436 A1) in view of Erdal, Abdullah Celik (US 2015/0112749 A1) in view of Ikematsu et al. (US 2009/0011808 A1) and further in view of Sakuta et al. (US 2017/0131763 A1).
 	As in Claim 11, Kitahara-Averbuch-Erdal-Ikematsu teaches all the limitations of Claim 5. Kitahara-Averbuch-Erdal-Ikematsu does not teach that the controlling, by the terminal, the first viewing angle to be changed to the second viewing angle according to the second variation quantity comprises: acquiring, by the terminal, a viewing angle adjustment sensitivity; acquiring, by the terminal, a product of the first variation quantity and the viewing angle adjustment sensitivity; and controlling, by the terminal, the first viewing angle to be changed to the second viewing angle according to the second variation quantity when a value of the product is greater than a preset threshold.  
 	However, in the same field of the invention, Sakuta teaches that the controlling, by the terminal, the first viewing angle to be changed to the second viewing angle according to the second variation quantity comprises: 
 	acquiring, by the terminal, a viewing angle adjustment sensitivity (see figs. 14 and 16, at least pars. 104-105, 114-115, an angle of view of a display image can be determined/acquired; further see pars. 47, 49, 109, 118);
 	acquiring, by the terminal, a product of the first variation quantity and the viewing angle adjustment sensitivity (see figs. 14 and 16, at least pars. 104-105, 114-115, a total number of objects on the display image can be determined; further see pars. 47, 49, 109, 118); and 
 	controlling, by the terminal, the first viewing angle to be changed to the second viewing angle according to the second variation quantity when a value of the product is greater than a preset threshold (see figs. 14 and 16, at least pars. 47, 49, 104-105, 114-115, based on the total number of objects of the display image, the angle of the view of the display image can be switched to an angle of view that is optimal for an original image. For example, when the total number of the objects exceeds a predetermined value, the angle of view can be switched to the smallest angle of view; further see pars. 47, 49, 109, 118).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting the movement of the device for adjusting viewing angle of the image taught by Kitahara with displaying of the image in the fixed location when the device is tilted taught by Averbuch with the initiating of the chat session with the participant taught by Erdal with the performing of the shooting operation with the aiming cursor aligned with the enemy object taught by Ikematsu with the switching of the angle of view of the image based on the total number of the objects taught by Sakuta to switching of the angle of view of the image based on the total number of the objects when the device changes the viewing angle of the image based on the detected movement of the device. The motivation or suggestion would be to switch a viewing angle of the image based on a total number of objects of the image for presenting an optimal angle of the view to improve user experience.


Response to Arguments
9.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are moot in view of the new ground(s) of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144